WATSON, Judge.
This suit involves claims for damages arising from a traffic accident. The plaintiffs are Floyd Williams, and his wife, Edolia M. Williams, and the defendants are Jessie J. Labit and his liability insurer, Louisiana Farm Bureau Insurance Company. The accident occurred in Gueydan, Louisiana at 12:00 noon on December 11, 1973, when a 1973 Buick automobile driven by Mrs. Williams was struck at the intersection of Main and Ninth Streets by a 1959 International truck being driven by Labit. The intersection is controlled by an electric traffic light and the decisive factual issue is who ran the red light.
This question was resolved in favor of defendants by the trial court and the issue on appeal is whether there is manifest error.
We have reviewed the testimony of the witnesses, including Mrs. Williams and her witnesses, Andre Wilson and Jerry Wilson, and the defendant, Labit, and his witnesses, Percy Primeaux and Jerry John Richard. The testimony is directly in conflict and the trial court, who saw and heard the witnesses, decided the matter adversely to *456Mrs. Williams. The trial court, apparently, was not at all impressed with the testimony of the brothers Wilson who, although they testified in favor- of Mrs. Williams, were said by a witness for the defendants not to have been present at the scene of the accident.
Our review of the record reveals ample evidence to support the conclusions of the trial judge that the accident resulted from the negligence of Edolia Williams and that Jessie Labit was free from negligence. Therefore, we find no manifest error and we affirm the judgment. Andrew v. State Farm Mutual Automobile Ins. Co., 316 So.2d 883 (La.App. 3 Cir. 1975); Vaughn v. Earthly, 313 So.2d 347 (La.App. 3 Cir. 1975).
Costs are taxed against the appellants.
Affirmed.